DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Acknowledgment of Amendments
Applicant’s amendment filed 09/08/2021 overcomes the following objection(s)/rejection(s):
The rejection of claim 21, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicants remarks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 12-15, 17, 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1, 13 and 26, which recites “… W<= T1 or H<= T2…” it is unclear what T1 and T2 are to represent? Applicant’s remarks filed 09/08/2021 state that the second threshold is distinct from T2. Since T2 is distinct from the second threshold, what exactly does T2 represent? Is T1 also distinct from the first threshold? What is the relationship between T1 and T2 and the first and second thresholds? What is the value of the first threshold? 
Claims 2-3, 5, 7-9, 12, 14-15, 17, 19, 21-25 are too rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) based on claim dependency. 
Claim 7, recites “wherein the decoder side motion vector refinement step is determined to be disabled when W * H<=T0. It is unclear what T0 represents? Is T0 a threshold, if so, is this an initial threshold? How does T0 relate to T1, T2, the first threshold and the second threshold?
Regarding claim 25, which recites “… when W*H <=T0, wherein T0 is an integer value greater than or equal to 1 …” it is unclear what T0 represents. Is T0 a threshold, if so, is this an initial threshold? How does T0 relate to T1, T2, the first threshold and the second threshold?

Allowable Subject Matter
Claims 1-3, 5, 7-9, 12-15, 17, 19-26  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 6:00 am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486